Per Curiam.
Defendant was convicted by a jury of the crimes of indecent exposure1 and taking indecent liberties with a child under 16 years of age.2
During cross-examination, the prosecutor asked the defendant if he had ever been arrested. After an affirmative response, the prosecutor asked what the charges had been. The court ruled, over the defendant’s objection, that the questions and answers were admissible for the purpose of impeaching the credibility of the witness.
The defendant then testified that he had been arrested on another charge of indecent exposure contemporaneous with his arrest in the present action. The charge in the other case was dismissed.
This Court held in People v Brocato, 17 Mich App 277 (1969), that a defendant, testifying at his own trial, may not be asked if he has been arrested or charged with a crime where the arrest or charge has not resulted in a conviction and where the only purpose of the question is to impeach the defendant’s credibility as a witness. For that reason there must be a new trial.
Reversed and remanded.

 MCLA 750.335a; MSA 28.567(1).


 MCLA 750.336; MSA 28.568.